Exhibit 10.1

 

DEBT SETTLEMENT AND RELEASE AGREEMENT

 

This Debt Settlement and Release Agreement (this “Agreement”) is made and
entered into on October 25, 2020 by and among TITAN PHARMACEUTICALS, INC., a
Delaware corporation (“Titan”), L. MOLTENI & C. DEI F.LLI ALITTI SOCIETÀ DI
ESERCIZIO S.P.A., a company organized and existing under the laws of Italy
(“Molteni”), HORIZON CREDIT II LLC (“Horizon” and, together with Molteni, the
“Lenders”) and Molteni as collateral agent (“Collateral Agent”) for the Lenders.
Collateral Agent and Lenders are sometimes referred to herein individually as a
“Creditor Party” and collectively as the “Creditor Parties.”

 

WHEREAS, Titan and Creditor Parties are parties to that certain Amended and
Restated Venture Loan and Security Agreement dated as of March 21, 2018, as
amended by agreements dated September 10, 2019 and March 12, 2020 (the “Loan
Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Loan Agreement or on Annex 1 hereto;

 

WHEREAS, pursuant to the Loan Agreement, Titan issued in favor of (1) Horizon an
Amended and Restated Secured Promissory Note dated March 21, 2018 in the
principal amount of $1,600,000 (the “Horizon Note”) and (2) Molteni a Secured
Promissory Note dated March 21, 2018 in the principal amount of $2,400,000 (the
“Molteni Note” and together with the Horizon Note, each a “Note” and
collectively the “Notes”);

 

WHEREAS, pursuant to (1) Section 2.2(g)(i) of the Loan Agreement, Titan agreed
to pay to Horizon a payment in the amount of Five Hundred Seventeen Thousand
Seven Hundred Thirty-Nine and 00/100 Dollars ($517,739) (the “Horizon Final
Payment”) and (ii) Section 2.2.(g)(ii) of the Loan Agreement, Titan agreed to
pay to Molteni a payment in the amount of Six Hundred Fifty Thousand Seven
Hundred Sixty-One and 00/100 Dollars ($650,761) (the “Molteni Final Payment”,
and together with the Horizon Final Payment, each a “Final Payment” and
collectively, the “Final Payments”). The outstanding principal amounts under
each Note, the outstanding amount of each Final Payment, all accrued and unpaid
interest payable by Titan to Horizon and Molteni, and all other Obligations (as
defined in the Loan Agreement) payable or owed to any Creditor Party are
collectively referred to herein as the “Obligations”.

 

WHEREAS, Titan has informed Creditor Parties of Titan’s inability, due to
financial constraints and other obstacles, to continue its current operations
and satisfy all of its Obligations to Creditor Parties under the Loan Agreement
and the other Loan Documents (other than the Warrant); and

 

WHEREAS, Titan and Creditor Parties believe it is in their mutual best interests
to settle all of Titan’s Obligations to Creditor Parties under the Loan
Agreement and the other Loan Documents (other than the Warrant) on the terms and
subject to the conditions set forth in this Agreement in order, among other
things, to spare Creditor Parties the time, expense and uncertainty of
exercising their rights and remedies under the Loan Agreement, the other Loan
Documents and applicable law; and

 

WHEREAS, Titan intends to issue equity in a financing (the “Equity Financing”),
a portion of the proceeds of which shall be used to make the payments and
deliver the assets expressly set forth in Section 1(a) below (such payments and
assets collectively, the “Settlement Consideration”) in exchange for Creditor
Parties’ release of their security interests in and liens on all of the
Collateral.





 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby expressly acknowledged with the intent to be legally bound
hereby, it is hereby agreed in full and final settlement of all Obligations
under the Loan Agreement and the other Loan Documents (other than the Warrant):

 

1.            Delivery of Settlement Consideration.

 

(a)           On the date that the Equity Financing is consummated (the “Closing
Date”) and effective immediately following the consummation of the Equity
Financing:

 

(i)            Titan shall pay Horizon One Million Four Hundred Thousand Dollars
($1,400,000) if the Closing Date is prior to November 1, 2020 or One Million
Four Hundred Twelve Thousand Six Hundred Sixty-Seven Dollars ($1,412,667) if the
Closing Date is on or after November 1, 2020 via wire transfer or ACH as per
instructions provided by Horizon to the Company at least two business days prior
to the Closing Date.

 

(ii)           Titan shall pay Molteni Two Hundred Thousand Dollars ($200,000)
if the Closing Date is prior to November 1, 2020 or Two Hundred Nineteen
Thousand Dollars ($219,000) if the Closing Date is on or after to November 1,
2020 via wire transfer or ACH as per instructions provided by Molteni to the
Company at least two business days prior to the Closing Date.

 

(iii)           With the exception of payment of the invoice in respect of
products to be delivered to Molteni pursuant to purchase order number 4500007147
(the “Pending Invoice”), Titan hereby disclaims any and all of its rights and
entitlements under the Asset Purchase, Supply and Support Agreement by and
between Titan and Molteni dated March 21, 2018, as amended by agreements dated
August 3, 2018 September 10, 2019 and July 13, 2020, including any and all
invoices issued or to be issued in connection with the Molteni APA
(collectively, the “Molteni APA”), and hereby discharges and releases Molteni
from any further payment obligations under the Molteni APA (including pursuant
to Sections 7.1(b) and 7.2 therein) that have accrued prior to the Closing Date
or may accrue in the future;

 

(iv)          Titan shall deliver to Molteni an invoice setting forth the value
of and a bill of sale, substantially in the form attached hereto as Exhibit A
transferring all of Titan’s right, title and interest in and to the following
assets:

 

(1)            All fixtures, equipment and other assets owned by Titan, which
are located at facilities owned or leased by DPT Laboratories, Inc. (“DPT”),
including, but not limited to all fixtures, equipment and other assets listed on
Exhibit B hereto (collectively, the “Product Equipment”);

 

(2)            All inventory of EVA (as defined in the Molteni APA) and active
pharmaceutical ingredients, in each case that are unexpired, wherever located,
each at the fair value of such inventory component;

 

2

 



(3)            All Know-how, Regulatory Documents, Data and Intellectual
Property Related Documentation related to the Product and the Product
Intellectual Property (as defined below), in each case, in the Product
Territory; and

 



(4)            the Facilities and Equipment Agreement, dated January 10, 2014,
by and between Titan and DPT (the “Equipment Agreement”); provided, that
(I) Titan represents and warrants to Molteni that the Project (as defined in the
Equipment Agreement) has been completed and no further payments are due to DPT
other than the Maintenance Fees when accrued (as defined under the Equipment
Agreement) and (II) the assignment of the Equipment Agreement shall expressly
exclude, and Molteni will not assume and will not be obligated to assume or be
obliged to pay, perform or otherwise discharge or in any other way be liable or
responsible for, any liabilities under the Equipment Agreement arising prior to
the Closing Date, including any payment obligations to DPT.

 

(v)          Titan shall deliver to Molteni intellectual property assignment
agreements in the forms set forth on Exhibit C transferring all of Titan’s
right, title and interest in and to the following assets (the “Product
Intellectual Property”):

 

(1)            All patents and patent applications for the Product in the
Product Territory, including those listed on Exhibit D hereto, together any and
all divisions, continuations, continuations in part, extensions, substitutions,
renewals, registrations, revalidations, reversions, reexaminations, reissues,
additions or supplementary protection certificates and the like, of or to any of
the foregoing items, and all rights and priorities afforded under any applicable
law with respect thereto;

 

(2)            All right, title and interest in and to the “PROBUPHINE”
trademark in the Product Territory, together with all goodwill associated
therewith, including (I) any trademark registrations and applications therefor
in the Product Territory, including those listed on Exhibit E, and (II) the
exclusive right to register the “PROBUPHINE” trademark in any jurisdiction or
territory in the Product Territory; and

 

(3)            Any other intellectual property rights and ancillary rights
embodied in, or appurtenant to, the Product in the Product Territory, including
(I) the right to file a registration dossier for the Product in any jurisdiction
or territory in the Product Territory, and (II) any and all royalties, fees,
income, payments, and other proceeds now or hereafter due or payable, and any
and all claims and causes of action with respect to any of the foregoing against
a third party, whether accruing before, on, or after the date hereof, including
for past, present, and future infringement, dilution, misappropriation,
violation, misuse, breach or default, in each case, with respect to any and all
of the foregoing.

 

(vi)         Subject to receipt of the Ordered Products in accordance with the
applicable purchase order and terms thereof, Molteni shall make payment to Titan
the amount set forth in the Pending Invoice.

 

(vii)        Titan shall (x) pay all reasonable fees and expenses, including
expenses incurred by Collateral Agent (“Lenders’ Expenses”) prior to the Closing
Date up to $25,000 in the aggregate and (y) pay all Lender’s Expenses incurred
in connection with the enforcement or attempt to enforce any of the obligations
hereunder not performed by Titan when due.



3

 

 

(viii)       Titan shall provide each Lender with a solvency certificate, in
form and substance reasonably satisfactory to the Collateral Agent, dated as of
the Closing Date, as to the solvency of Titan as of the Closing.

 

(b)           Subject to Section 6 below, each Creditor Party acknowledges and
agrees that effective on the Closing Date, but only after and subject to the
receipt by Molteni and Horizon of the full amount of all Settlement
Consideration set forth in Section 1(a), all Obligations of Titan to Creditor
Parties under the Loan Agreement and the other Loan Documents (other than the
Warrant) shall be deemed satisfied and paid in full and no further amount or
obligation will be owed, due or payable by Titan to any Creditor Party
thereunder (other than the indemnity obligations set forth in Section 10.3 of
the Loan Agreement). Each Creditor Party represents and warrants to Titan that
no other person or entity has or has had any interests in the claims, demands,
obligations, causes of action or matters referenced in this Agreement; that it
has the sole right and exclusive authority to execute this Agreement and to
deliver and receive the consideration specified herein and that it has not
assigned or transferred or purported to assign or transfer to any person or
entity all or any part of or interest in any claim, actions, demands, causes of
action, damages, fees, costs and liabilities of any kind whatsoever, which is or
which purports to be released or discharged herein.

 

2.            Release of Security Interest and Lien. Subject to Section 6 below,
each Creditor Party, effective on the Closing Date, but only after and subject
to the receipt by Molteni and Horizon of the full amount of all Settlement
Consideration set forth in Section 1(a), hereby (a) releases all security
interests and liens which Titan may have granted to Creditor Parties under the
Loan Agreement and the other Loan Documents (other than the Warrant),
(b) acknowledges that the Loan Agreement and the other Loan Documents (other
than the Warrant) are terminated and that Titan has no further Obligations to
any Creditor Party thereunder (other than the indemnity obligations set forth in
Section 10.3 of the Loan Agreement), (c) authorizes Titan (or its agents,
designees or representatives), at Titan’s sole expense (including, but not
limited to, fees and expenses of counsel to each of the Lenders and the
Collateral Agent), to file or register, as applicable, in the appropriate filing
office UCC-3 termination statements terminating all UCC-1 financing statements
filed by one or more of the Creditor Parties in connection with the Loan
Agreement and the other Loan Documents (other than the Warrant),
(d) acknowledges that it shall deliver to Titan all such executed documentation
as shall be reasonably requested by Titan and necessary to terminate all
intellectual property security interest filings made by one or more of the
Creditor Parties with respect to Titan’s patents, trademarks and other
intellectual property, if any, each in a form approved by Titan for filing in
the United States Patent and Trademark Office or similar recording office,
including without limitation the forms of releases attached hereto as Exhibit F,
(e) acknowledges that it shall deliver to Silicon Valley Bank, 3003 Tasman
Drive, Santa Clara, California 95054 all such documentation as shall be
reasonably requested by Titan and necessary to terminate any and all deposit
account control agreements to which Titan and any Creditor Party are a party and
(f) acknowledges that it shall, at Titan’s sole expense, take all such
additional actions which are reasonably requested by Titan and necessary to
evidence the release of Creditor Party’s security interest and liens in the
Collateral. The provisions of this paragraph shall remain in full force and
effect regardless of any termination of the Obligations owing under the Loan
Agreement and the other Loan Documents.



4

 



 

3.            General Release.

 

(a)           Effective on the Closing Date, but only after and subject to the
receipt by Molteni and Horizon of the full amount of all Settlement
Consideration set forth in Section 1(a), and in consideration of the parties
agreements contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(w) subject to Section 6 below, Titan fully and forever releases and discharges
each Lender, and each of their respective (where applicable) agents, employees,
predecessors, representatives, subsidiaries, affiliates, parents, divisions,
owners, officers, directors, attorneys, heirs, executors, administrators,
successors and assigns from and against all actions, proceedings, causes of
action, claims for relief, demands, rights, titles, interests, damages, losses,
costs, expenses, disbursements (including attorneys’ fees), obligations,
liabilities and other claims of every nature whatsoever, made or asserted,
known, unknown or suspect as of the date of this Agreement arising out of or
related to the Loan Agreement and the other Loan Documents (other than the
Warrant), including any actions, proceedings, causes of action, claims for
relief, demands, rights, titles, interests, damages, losses, costs, expenses,
disbursements (including attorneys’ fees), obligations, liabilities and other
claims of every nature whatsoever arising out of or related to the Loan
Agreement and the other Loan Documents (other than the Warrant), (x) subject to
Section 6 below, each of Creditor Parties fully and forever releases and
discharges Titan and its agents, employees, predecessors, representatives,
subsidiaries, affiliates, parents, divisions, owners, officers, directors,
attorneys, heirs, executors, administrators, successors and assigns from and
against all actions, proceedings, causes of action, claims for relief, demands,
rights, titles, interests, damages, losses, costs, expenses, disbursements
(including attorneys’ fees), obligations, liabilities and other claims of every
nature whatsoever, made or asserted, known, unknown or suspect as of the date of
this Agreement arising out of or related to the Loan Agreement and the other
Loan Documents (other than the Warrant), including any actions, proceedings,
causes of action, claims for relief, demands, rights, titles, interests,
damages, losses, costs, expenses, disbursements (including attorneys’ fees),
obligations, liabilities and other claims of every nature whatsoever arising out
of or related to the Loan Agreement and the other Loan Documents (other than the
Warrant), provided that the foregoing releases do not release (1) any Creditor
Party or Titan from enforcing its respective rights under this Agreement,
(2) Titan from its obligations under Section 10.3 of the Loan Agreement to the
extent such obligations survive termination of the Loan Agreement or (3) Titan
or Molteni from its obligations under the Warrant and (y) subject to Section 6
below, the Lenders fully and forever release and discharge each other, and each
of their respective (where applicable) agents, employees, predecessors,
representatives, subsidiaries, affiliates, parents, divisions, owners, officers,
directors, attorneys, heirs, executors, administrators, successors and assigns
from and against all actions, proceedings, causes of action, claims for relief,
demands, rights, titles, interests, damages, losses, costs, expenses,
disbursements (including attorneys’ fees), obligations, liabilities and other
claims of every nature whatsoever, made or asserted, known, unknown or suspect
as of the date of this Agreement arising out of or related to the Loan Agreement
and the other Loan Documents (other than the Warrant), including any actions,
proceedings, causes of action, claims for relief, demands, rights, titles,
interests, damages, losses, costs, expenses, disbursements (including attorneys’
fees), obligations, liabilities and other claims of every nature whatsoever
arising out of or related to the Loan Agreement and the other Loan Documents
(other than the Warrant) and (z) each Lender fully and forever releases and
discharges the Collateral Agent and its (where applicable) agents, employees,
predecessors, representatives, subsidiaries, affiliates, parents, divisions,
owners, officers, directors, attorneys, heirs, executors, administrators,
successors and assigns from and against all actions, proceedings, causes of
action, claims for relief, demands, rights, titles, interests, damages, losses,
costs, expenses, disbursements (including attorneys’ fees), obligations,
liabilities and other claims of every nature whatsoever, made or asserted,
known, unknown or suspect as of the date of this Agreement arising out of or
related to the Loan Agreement and the other Loan Documents (other than the
Warrant) or such Lender’s relationship with Titan, including any actions,
proceedings, causes of action, claims for relief, demands, rights, titles,
interests, damages, losses, costs, expenses, disbursements (including attorneys’
fees), obligations, liabilities and other claims of every nature whatsoever
pursuant to the Loan Agreement and the other Loan Documents (other than the
Warrant) or such Lender’s relationship with Titan.



5

 

 

(b)           Except as otherwise set forth herein, (x) Titan fully and forever
releases and discharges Molteni and its (where applicable) agents, employees,
predecessors, representatives, subsidiaries, affiliates, parents, divisions,
owners, officers, directors, attorneys, heirs, executors, administrators,
successors and assigns from and against all actions, proceedings, causes of
action, claims for relief, demands, rights, titles, interests, damages, losses,
costs, expenses, disbursements (including attorneys’ fees), obligations,
liabilities and other claims of every nature whatsoever, made or asserted,
known, unknown or suspect as of the date of this Agreement arising out of or
related to the Molteni APA and (y) Molteni fully and forever releases and
discharges Titan and its (where applicable) agents, employees, predecessors,
representatives, subsidiaries, affiliates, parents, divisions, owners, officers,
directors, attorneys, heirs, executors, administrators, successors and assigns
from and against all actions, proceedings, causes of action, claims for relief,
demands, rights, titles, interests, damages, losses, costs, expenses,
disbursements (including attorneys’ fees), obligations, liabilities and other
claims of every nature whatsoever, made or asserted, known, unknown or suspect
as of the date of this Agreement arising out of or related to the Molteni APA.

 

(c)           It is expressly agreed that the claims released pursuant to this
Agreement include all claims against individual employees, management
consultants, directors and officers of the parties whether or not such employees
were acting within the course or scope of their employment. For the avoidance of
doubt, nothing set forth in this Agreement shall affect Molteni’s rights as an
equityholder of Titan. The provisions of this paragraph shall remain in full
force and effect regardless of any termination of the Obligations owing under
the Loan Agreement and the other Loan Documents.

 

4.            Additional Covenants

 

(a)           Effective as of the date hereof, Titan hereby acknowledges and
agrees that (i) Titan no longer holds the exclusive right to manufacture and
supply the Semi-Finished Product in the Territory for Molteni (in each case, as
defined in the Molteni APA), (ii) Molteni is hereby entitled to exercise any of
its rights and remedies under Section 6.2 of the Molteni APA, and (iii) a
“Conversion Event” has occurred for the purposes of Section 2.13 of the
Manufacturing Agreement, by and among Titan, DPT and Molteni, dated August 2,
2013 and as amended on July 13, 2020 (the “DPT Agreement”). Titan shall not
contest Molteni’s delivery of a Conversion Notice (as defined in the DPT
Amendment) to DPT.



6

 

 

(b)          Titan hereby represents, warrants and covenants that it has not
granted, and shall not grant prior to the Closing Date, any right to any person
to use the Product Equipment. Titan acknowledges and agrees that Molteni shall
have no obligation to allow any other person to use the Product Equipment (other
than DPT for the benefit of Molteni, and, subject to this Section 4(b), for the
benefit of Knight Therapeutics Inc. (“Knight”) on behalf of Titan), and Molteni
shall have no obligation to use the Product Equipment on behalf of, or for the
benefit for, any other person other than Titan on behalf of Knight, subject to
this Section 4(b). The Product Equipment may be used by DPT on behalf of Knight
solely as necessary for Titan to fulfill its obligations under the Distribution
and Sublicense Agreement by and between Titan (as assignee of Braeburn
Pharmaceuticals, Inc.) and Knight, dated February 1, 2016 as amended by
agreement dated August 2, 2018 (the “Knight Agreement”); provided, that (i) any
such use of the Product Equipment does not affect DPT’s ability to perform its
obligations for Molteni under the DPT Agreement following the “Conversion Event”
thereunder, (ii) neither Knight nor Titan shall be permitted to have DPT use the
Product Equipment to produce more than one batch of the Product for Knight per
calendar year; provided, further, that if Titan wishes to have DPT use the
Product Equipment to produce more than one batch of the Product for Knight in
any one year period, Molteni and Titan shall discuss a separate agreement for
such purchase on a case-by-case basis, (iii) nothing in this Agreement shall
obligate Molteni to maintain the upkeep of, or continue to own or control, the
Product Equipment, and Molteni shall be permitted to sell, abandon or fail to
maintain the Product Equipment with no liability in any respect to Titan or
Knight, (iv) THE PRODUCT EQUIPMENT IS MADE AVAILABLE TO KNIGHT AND TITAN ON AN
“AS IS” BASIS, MOLTENI MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, IN CONNECTION WITH THE PRODUCT EQUIPMENT AND
MOLTENI EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT THERETO, AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MOLTENI MAKES NO GUARANTY THAT
THE PRODUCT EQUIPMENT SHALL MEET TITAN’S OR KNIGHT’S REQUIREMENTS, OR THAT THE
PRODUCT EQUIPMENT SHALL BE ERROR FREE, and (v) Titan hereby forever releases and
discharges Molteni from any liability to DPT, Titan, Knight or any third party
arising from the use of the Product Equipment to perform Titan’s obligations
under the Knight Agreement or Knight’s use of any proceeds from the Product
Equipment, and Titan shall defend, indemnify and hold Molteni harmless from any
claims, damages, liabilities, penalties, fees, costs and expenses (including
reasonable attorneys’ fees) arising from any claim made in connection with the
foregoing.

 

(c)           Titan hereby acknowledges and agrees that (i) Molteni, on
January 20, 2020 has delivered the purchase order nr. 4500007147 to Titan in
accordance with the terms of the DPT Agreement and (ii) Titan has accepted such
purchase order delivered by Molteni in accordance with the terms of the DPT
Agreement and shall, or shall cause DPT, to perform its obligations under such
purchase orders as specified therein (the “Ordered Products”).

 

(d)           Titan shall provide Molteni prior written notice of any sale,
assignment, transfer, granting or licensing of the right to make, have made,
sell, commercialize, market, manufacture or develop the Product, or any
intellectual property associated therewith, in the United States or Canada, to a
third party.



7

 

 

(e)            Except with respect to the Knight Agreement, any agreement with a
third party relating to the sale, assignment, transfer, granting or licensing of
the right to make, have made, sell, commercialize, market, manufacture or
develop the Product, or any intellectual property associated therewith in any
jurisdiction outside of the Product Territory shall expressly require that such
third party (i) acknowledge and agree that it has no right to use the Product
Equipment, or to cause DPT or Molteni to use the Product Equipment for its
benefit, and (ii) covenant that it shall not (A) challenge the validity or
enforceability of any of the Product Intellectual Property in the Product
Territory, (B) otherwise interfere with or dispute Molteni’s rights in any of
the Product Intellectual Property, or Molteni’s right to make, have made, sell,
commercialize, market, manufacture or develop the Product, in the Product
Territory, or (C) file, apply for or seek to register any intellectual property
rights or other rights in the Product in the Product Territory or that otherwise
conflict with the Product Intellectual Property. Effective upon the Closing
Date, Titan shall not (W) make, have made, sell, commercialize, market,
manufacture or develop the Product anywhere in the Product Territory,
(X) challenge the validity or enforceability of any of the Product Intellectual
Property in the Product Territory, (Y) otherwise interfere with or dispute
Molteni’s rights in any of the Product Intellectual Property, or Molteni’s right
to make, have made, sell, commercialize, market, manufacture or develop the
Product, in the Product Territory, or (Z) file, apply for or seek to register
any intellectual property rights or other rights in the Product in the Product
Territory or that otherwise conflict with the Product Intellectual Property.

 

(f)            Each of Titan and Molteni shall use its best efforts to take all
such action as may be necessary or appropriate to effectuate the transactions
contemplated by this Agreement, including the delivery of the Conversion Notice.
If, at any time after the date hereof, any further action is necessary or
desirable to carry out the purposes of this Agreement, including effectuating
the “Conversion Event” under the DPT Agreement or the assignment of the Product
Intellectual Property, upon the request of Molteni, Titan shall promptly execute
any documents, and take any actions reasonably required to give Molteni or its
designee or assignee the full benefit of this Agreement, and the transactions
and assignments contemplated by this Agreement, including the execution and
delivery of any affidavits, declarations, oaths, exhibits, assignments, powers
of attorney, or other documents, as may be necessary to effect, evidence,
perfect or record the assignment of the Product Intellectual Property in any
applicable filing jurisdictions in the Product Territory to Molteni or its
designees or assignees. Titan hereby irrevocably grants Molteni power of
attorney to execute and deliver any of the documents referenced in this
Agreement on Titan’s behalf in its name and to do all other lawfully permitted
acts necessary to exercise the “Conversion Event” under the DPT Agreement or
transfer the Product Intellectual Property to Molteni or its designee or
assignee, to further the transfer, issuance, prosecution, and maintenance of all
intellectual property rights therein, and to perfect the transfer of the Product
Intellectual Property in the Product Territory, in each case to the fullest
extent permitted by law. The power of attorney is coupled with an interest and
shall not be impacted by a Titan’s subsequent incapacity.

 

5.            As of the date hereof, the aggregate liabilities of Titan
(excluding any liabilities for Obligations owing under the Loan Agreement and
the other Loan Documents) do not exceed Three Million Dollars ($3,000,000).



8

 

 

6.            Reinstatement. Notwithstanding anything to the contrary contained
herein, Titan acknowledges and agrees that if, at any time on or after the date
hereof, all or any portion of the Settlement Consideration is avoided,
rescinded, set aside or otherwise must be returned or repaid by any recipient
whether in any bankruptcy, reorganization, insolvency or similar proceeding
involving Titan (a) the Obligations and indebtedness of Titan to the Collateral
Agent and the Lenders (net of the amount of the Settlement Consideration which
is not so avoided, rescinded, set aside or otherwise returned or repaid by any
such recipient), and any such liens in respect thereof released pursuant to this
Agreement, shall be reinstated and shall be enforceable against Titan and any of
its successors and assigns and (b) Sections 3(a)(w), 3(a)(x) and 3(a)(y) above
shall be deemed ineffective. In such event, Titan shall remain liable to such
recipient for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by the recipient, with interest
accruing thereon from and after the date such amount is so repaid or recovered.
The provisions of this paragraph shall remain in full force and effect
regardless of any termination of the Obligations owing under the Loan Agreement
and the other Loan Documents.

 



7.            This Agreement may be executed in separate counterparts, which,
together, shall constitute one and the same agreement. Any signature delivered
by a party electronically or by facsimile shall be deemed to be an original
signature hereto.

 

8.            This Agreement sets forth the entire understanding of the parties
with respect to the subject matter of this Agreement. Neither of the Creditor
Parties nor Titan has made to the other party, with respect to the subject
matter of this Agreement, any promise, representation or warranty, oral or
written, express or implied in fact or by law except as set forth in this
Agreement. No party is entering into this Agreement in reliance upon, or is
concerned with the accuracy or completeness of anything, oral or written,
expressed or given to it by any other party, except as set forth in this
Agreement.

 

9.            If, at any time after the date of the execution of this Agreement,
any provision of this Agreement shall be held to be illegal, void, or
unenforceable by a court of competent jurisdiction, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement.

 

10.          This Agreement shall inure to the benefit of and be binding upon
the parties to this Agreement and their respective successors, assigns,
licensees, heirs, executors, administrators and legal representatives.

 

11.          Notwithstanding any other terms herein, in the event that Titan has
not completed the Equity Financing and delivered the Settlement Consideration to
Lenders as provided herein prior to December 31, 2020 (the “Outside Date”), this
Agreement, except for Section 4(a) and Section 4(c) hereof which shall survive
and remain in full force and effect regardless of whether or not the Equity
Financing or the delivery of the Settlement Consideration occurs, shall
terminate void ab initio and such failure to complete the Equity Financing and
deliver the Settlement Consideration to Lenders as provided herein shall
immediately constitute a Specified Breach under the Loan Agreement. In such
case, all Obligations owed by Titan to Creditor Parties under the Loan Agreement
and the other Loan Documents (including, for the avoidance of doubt, all accrued
and unpaid interest from the date of this Agreement to and including the Outside
Date), all security interest granted to the Collateral Agent or any Lender and
all liens with respect to any Collateral, in each case, under the Loan Agreement
and the other Loan Documents shall remain unaffected and shall immediately
become enforceable against Titan in accordance with the terms of the Loan
Agreement and the other Loan Documents.



9

 



 

12.          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. THE PARTIES HERETO CONSENT TO
THE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW
YORK, SITTING IN THE CITY OF NEW YORK AND BOROUGH OF MANHATTAN AND FURTHER
CONSENT THAT ANY PROCESSOR NOTICE OR OTHER APPLICATION TO ANY COURT OR A JUDGE
THEREOF MAY BE SERVED WITHIN OR WITHOUT THE STATE OF NEW YORK BY CERTIFIED MAIL
OR BY PERSONAL SERVICE, PROVIDED A REASONABLE TIME FOR APPEARANCE IS ALLOWED.
EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

13.          No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by Titan and Molteni; provided,
however, that notwithstanding the foregoing, any amendment to the rights or
obligations of Horizon shall require the consent of Horizon. No waiver by any
party hereto of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

14.          It is acknowledged and agreed that this document constitutes a
“Loan Document” for purposes of Section 10.3 (Indemnification and Waiver of the
Loan Agreement).

 

[Signature pages follow]



10

 



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this Agreement as of the date set forth below.

 

  TITAN PHARMACEUTICALS, INC.           By: /s/ Marc Rubin     Name: Marc Rubin
    Title: Executive Chairman               HORIZON CREDIT II LLC              
By: /s/ Robert D. Pomeroy, Jr.     Name: Robert D. Pomeroy, Jr.     Title: CEO  
      L. MOLTENI & C. DEI F.LLI ALITTI SOCIETÀ DI ESERCIZIO S.P.A.         By:  
  Name: Bruno De Bortoli     Title: Managing Director





11

 

 



ANNEX 1

 

DEFINITIONS

 

“Data” means any and all research data, pharmacology data, preclinical data,
clinical data, medical chemistry, commercial, marketing, process development,
manufacturing and other data or information, including investigator reports
(both preliminary and final), statistical analyses, expert opinions and reports,
and safety data, in each case generated from clinical or non-clinical studies,
research or testing specifically related or directed to the Compound,
Semi-Finished Product and/or the Final Product(s) (in each case, as defined in
the Molteni APA), in each case, in the Product Territory, together with all
documentation submitted, or required to be submitted, to any regulatory or
governmental authority in the Product Territory.

 

“Intellectual Property Related Documentation” means each of the following in
paper, digital or other form: (a) all letters patent relating to the patents and
patent applications included in the Product Intellectual Property; (b) all
assignment agreements relating to the Product Intellectual Property; (c) the
prosecution files and dockets relating to any of the Product Intellectual
Property, including all written communications provided to or received from any
governmental authority, original granted patents, trademark certificates of
registration, and patent or trademark prosecution files held by prosecuting
attorneys, in each case relating thereto; (d) all documents and materials
evidencing dates of invention, including dates of conception and reduction to
practice, in respect of the patents and patent applications included in the
Product Intellectual Property, (e) litigation files to the extent relating to
actions, suits or proceedings brought or considered to be brought for
infringement or misappropriation of the Product Intellectual Property;
(f) infringement claim charts for the patents and patent applications included
in the Product Intellectual Property prepared by or for the Titan (if any); and
(g) all books, records, files, ledgers or similar documents used by Titan to
track, organize or maintain the Product Intellectual Property, including any
dossier, in each case in the Product Territory.

 

“Know-How” means any non-public information, ideas, inventions, works of
authorship, trade secrets, technology, or materials, including formulations,
molecules, assays, reagents, compounds, compositions, human or animal tissue,
samples or specimens, and combinations or components thereof, whether or not
proprietary or patentable, and whether stored or transmitted in oral,
documentary, electronic or other form, in each case, in the Product Territory.

 

“Product” means, collectively, the Product, Compound, Semi-Finished Product
and/or the Final Product(s) (each as defined in the Molteni APA).

 

“Product Territory” means anywhere in the world, excluding the United States and
Canada.

 

“Regulatory Documents” means all dossiers, filings, applications, modifications,
amendments, notifications, supplements, revisions, reports, submissions,
authorizations, registrations, and approvals, including any IND or NDA, and any
reports or amendments necessary to maintain Regulatory Approvals (in each case,
as defined in the Molteni APA) in the Product Territory.



12

 



 

EXHIBIT A

 

FORM OF BILL OF SALE

 



13

 

 

EXHIBIT B

 

LIST OF FIXTURES, EQUIPMENT AND OTHER ASSETS HELD BY DPT

 

14

 



 

EXHIBIT C

 



[FORMS OF IP ASSIGNMENTS]

 

15

 



 

EXHIBIT D



 

LIST OF PATENTS AND PATENT APPLICATIONS

 

16

 

 

EXHIBIT E



 

LIST OF TRADEMARKS AND TRADEMARK APPLICATIONS

 

17

 

 

EXHIBIT F



 

[FORMS OF IP RELEASES]



18

 

 